 


110 HR 3735 IH: To amend the Internal Revenue Code of 1986 to extend the look-through treatment of payments between related controlled foreign corporations.
U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3735 
IN THE HOUSE OF REPRESENTATIVES 
 
October 2, 2007 
Mr. Tanner (for himself, Mrs. Jones of Ohio, Mr. Davis of Alabama, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the look-through treatment of payments between related controlled foreign corporations. 
 
 
1.Look-through treatment of payments between related controlled foreign corporationsSubparagraph (B) of section 954(c)(6) of the Internal Revenue Code of 1986 (relating to look-thru rule for related controlled foreign corporations) is amended by striking January 1, 2009 and inserting January 1, 2014. 
 
